Nicor Inc. Form 8-K Exhibit Birdsall, Inc. Supplementary Savings Plan (Effective January 1, 2009) TABLE OF CONTENTS Page Section 1 1 General 1 1.1 History, Purpose and Effective Date 1 1.2 Source of Benefit Payments 1 1.3 Applicable Laws 1 1.4 Gender and Number 1 1.5 Notices 1 1.6 Action by Employers 1 1.7 Limitations on Provisions 2 1.8 Claims Procedures 2 1.9 Definitions 2 Section 2 2 Participation 2 2.1 Eligibility to Participate 2 2.2 Beneficiary 3 2.3 Plan Not Contract of Employment 3 Section 3 3 Participant Elections 3 3.1 Participant Account 3 3.2 Distribution Elections 3 Section 4 4 4.1 Supplemental Matched Contributions 4 4.2 Supplemental Profit Sharing Contributions 5 Section 5 5 Plan Accounting 5 5.1 Allocation and Crediting of Contributions 5 i Section 6 5 Payment of Plan Benefits 5 6.1 Distributions 5 6.2 Distributions To Persons Under Disability 6 6.3 Benefits May Not Be Assigned or Alienated 6 Section7 7 Committee 7 7.1 Membership 7 7.2 Powers of Committee 7 7.3 Delegation by Committee 8 7.4 Information to be Furnished to Committee 8 7.5 Committee’s Decision Final 8 7.6 Liability and Indemnification of the Committee 8 Section8 8 Amendment and Termination 8 Section 9 9 Code Section 409A 9 9.1 Section 409A Compliance 9 9.2 Special Distribution 9 ii Birdsall, Inc. Supplementary Savings Plan SECTION 1 General 1.1History, Purpose and Effective Date.Birdsall, Inc. (the “Company”) previously established the Birdsall, Inc. Retirement Savings Plan (the “Savings Plan”) to provide retirement and other benefits to or on behalf of its eligible employees and those of its Affiliates which, with the consent of the Company, adopt the Savings Plan.Contrary to the desire of the Company, the amount of the contributions which may be made to the Savings Plan by or for the benefit of an employee under the Savings Plan may be limited by reason of the application of certain provisions of the Internal Revenue Code of 1986, as amended (the “Code”).Therefore, the Company hereby establishes the Birdsall, Inc. Supplementary Savings Plan (the “Plan”), effective January 1, 2009 (the “Effective Date”), to ensure that affected individuals will receive benefits in an amount comparable to the amount that they would have received under the Savings Plan if certain limitations of the Code were not applicable to the Savings Plan.The Company and any Affiliate of the Company which adopts the Plan for the benefit of its eligible employees are referred to below, collectively, as the “Employers” and individually as an “Employer”. 1.2Source of Benefit Payments.The amount of any benefit payable under the Plan shall be paid from the general revenues of the Employer with respect to whose former employee the benefit is payable.If a Participant (as defined in subsection 2.1) has been employed by more than one Employer, the portion of his Plan benefit payable by each such Employer shall be equal to that portion of his Account (as defined in subsection 3.1) attributable to his services performed with respect to that Employer.The Company and any Employer may, but are not required by this Plan to, establish one or more trusts, the assets of which are subject to the claims of general creditors of the Employer or any affiliate thereof. An Employer’s obligation under the Plan shall be reduced to the extent that any amounts due under the Plan are paid from any such trust. 1.3Applicable Laws.The Plan shall be construed and administered in accordance with the laws of the State of Florida to the extent that such laws are not preempted by the laws of the United States of America. 1.4Gender and Number.Where the context admits, words in one gender shall include the other gender, words in the singular shall include the plural and the plural shall include the singular. 1.5Notices.Any notice or document required to be filed with the Committee under the Plan will be properly filed if delivered or mailed by registered mail, postage prepaid, to the Committee, in care of the Company, at its principal executive offices.Any notice required under the Plan may be waived by the person entitled to notice. 1.6Action by Employers.Any action required or permitted to be taken under the Plan by any Employer which is a corporation shall be by resolution of its Board of Directors, or by a person or persons authorized by its Board of Directors.Any action required or permitted to be taken by any Employer which is a partnership shall be by a general partner of such partnership or by a duly authorized officer thereof. 1.7Limitations on Provisions.The provisions of the Plan and the benefits provided hereunder shall be limited as described herein.Any benefit payable under the Savings Plan shall be paid solely in accordance with the terms and conditions of the Savings Plan and nothing in this Plan shall operate or be construed in any way to modify, amend, or affect the terms and provisions of the Savings Plan. 1.8Claims Procedures.Any claim for benefits under the Plan shall be governed by and submitted pursuant to the rules established under the Birdsall Claims Procedures for Nonqualified Plans, as such are in effect from time to time.The decision of the Committee shall be conclusive, final and binding in all respects on both the Company and the claimant.Benefits shall be paid only if the Committee determines that the claimant is entitled to them. 1.9Definitions. (a)Accounting Date.The “Accounting Date” shall be the last day of each calendar month and each other date specified by the Committee. (b)Affiliate.The term “Affiliate” means any corporation, trade or business during any period that it is, along with any Employer, a member of a controlled group of corporations or a controlled group of trades or businesses (as described in sections 414(b) and (c), respectively, of the Code). (c)Beneficiary.“Beneficiary” shall have the meaning described in subsection 2.2. (d)Installment Payment Period.“Installment Payment Period” means the period of annualinstallment payments elected by the Participant in his Distribution Election in accordance with subsection 6.1(b), commencing on the Payment Date. (e)Payment Date.“Payment Date” shall have the meaning described in subsection 3.2(b). (f)Plan Year.The “Plan Year” shall be the calendar year. (g)Separation from Service.“Separation from Service” is the date of termination of the Participant’s services to his Employer and all Affiliates, whether voluntarily or involuntarily, as determined in accordance with Treas.
